Plaintiffs’ *1024verdicts were warranted by evidence, which the jury could well accept, that plaintiffs’ truck, proceeding northerly on the wet surface of a two-lane highway, slowed and braked preparatory to turning left to enter a gasoline station, as, for a distance of 200 to 300 feet the operator signaled a left turn; that the truck did not cross the center line of the highway; that defendants’ automobile came over a knoll and proceeded south at an excessive speed to a collision with plaintiffs’ truck, the latter being struck on the left front fender by the front of defendants’ ear, and the impact spinning the truck around so that it collided with a northbound vehicle to its rear; and that from the point of collision the visibility to the north was from 50 feet, as testified to by some witnesses, to 150 feet, as estimated by another. The evidence also supports the amount of the verdict in favor of plaintiff Prances Maine, which appellants attack as excessive. We find no sound basis for appellants’ contention that their motion for a mistrial should have been granted upon their counsel’s statement to the court that upon entering the courthouse he had seen plaintiffs’ son in conversation with several jurors in a public cloakroom. The jurors were not identified, even as among those sitting in the case, and no investigation of the circumstances was made by counsel or requested of the able and experienced Justice presiding at the trial. Judgments unanimously affirmed, with costs to respondents. Present— Bergan, P. J., Gibson, Herlihy, Reynolds and Taylor, JJ.